Judge Duvall
delivered the opinion of the court.
The testimony in this case establishes, beyond doubt, the following propositions :
1. That the lot of ground on which the house in controversy stands was given and dedicated, about the year 1815, by Mrs. Susannah Pawling, to and for the use of the general public as a burying ground, and to and for the use of all religious denominations professing the Christian faith—Roman Catholics and Shakers excepted.
2. That a house for public worship was soon after built on the let so dedicated, by means of contributions from individuals belonging to the various denominations or sects of protestant Christians, and from individuals belonging to no sect or church, for the uses and purposes contemplated by the original dedication.
3. That the house and yard were so used and claimed by the different sects of Christians from the time of the dedication until within two or three years before the institution of this suit.
4. That at or about the period last mentioned the Presbyterian, Baptist, and Christian denominations had each provided themselves with suitable houses of worship, and had voluntarily abandoned and ceased to use the house in contest as a place of worship, or for any other purpose within the terms or objects of the dedication.
5. That in the month of February, 1853, the house being greatly out of repair, so much so as to be wholly unfit for use, the trustees of the Presbyterian Church, (who had received a conveyance of the title to the property from the heirs at law of the donor,) entered into a contract with Landrum, Letcher, and others, by which the latter agreed to repair the house in the manner stipulated, in consideration of which a lease of it was granted them for seven years from the date of the agreement, to be used by them as they might think proper, subject to certain restrictions specified in the written agreement.
1. One receiving a conveyance of property which has been 'dedicated to public use, will hold subject to that use.
6. That the Methodist. Episcopal Church of Lancaster have not built or provided themselves with any other house of worship, and have not abandoned the use of the house in contest, but, by reason of its dilapidated condition, as just described, they were compelled to discontinue their occupancy of it as a house of worship, and were unable to agree with other parties interested, on the terms upon which they were willing to incur the expense of repairing the building.
Upon the foregoing facts the question arises, what were the rights of the several parties, touching the subject matter of this controversy at the time the action was instituted? In the solution of this question we shall not deem it necessary to go into the doctrine of charities and charitable uses, further than to apply to the case before us a few general principles, long established, and repeatedly sanctioned by former adjudications of this court in similar cases.
It appears that the donor, Mrs. Pawling, had not, in her lifetime, divested herself of the legal title to the property in contest, and she therefore, whilst living, as well as her heirs at law since her death, must, in equity, be regarded as holding the legal title in trust for the purposes contemplated by the gift or dedication.
Now it cannot be doubted that the donor herself, or her heirs since her death, might have instituted a proceeding in equity for the enforcement of this trust. But in the month of December, 1849, her heirs at law conveyed, by deed, to the “Trustees of the Lancaster Presbyterian Church,” the lot of ground and appurtenances, for the exclusive use and benefit of the Presbyterian Church in Lancaster. Under that conveyance the grantees have ever since claimed to hold the property as the sole and exclusive owners thereof, and the grantors were of course estopped to controvert that claim, or to assert a right to have the trust executed according to what the proof shows to have been the true interest and object of the donor.
2. Any person having an interest in the subject so dedicated may rightfully sue those having the legal title, to compel a performance of the trust according to the intent of the donor. (Chambers os. Bap. Ed. Soc. 1 B. Mon. 220.)
3. Land was dedicated by the donor to all Christian denominations except Roman Catholics and Shakers, as a burying ground and for religious purposes, a house of public worship was built by all denominations, & those not belonging to any: Held, that such denominations of Christians as supplied themselves with other houses and places of worship, and abandoned the use of the property so dedicated and improved, had, for the time being, no right to sue for the enforcement of the trust, but a congregation having made no such provision Still had the right to enforce a compliance with the object of the dedication.
*641Under these circnmstances any beneficiary, having an interest in the use, or an interest in the subject of the gift, had an unquestionable right to institute a proceeding in equity for the purpose of securing a faithful execution of the beneficent objects of the founder of the charity. (Chambers vs. Baptist Education Society, 1 B. Mon. 220.) And in that case it was held, that “if the founder be dead, without heirs or ‘ representatives, and no beneficiary, for the time be- ‘ ing having a vested interest in the use, there would be ‘ no person who could institute such proceeding;” and that.it might, for that, reason, be prosecuted in equity, in the .form of an information, by or in the name of the Attorney General.
It is clear, therefore, that the “Methodist Episcopal Church,-South, at Lancaster.,” waia beneficiary, having a present subsisting interest in the church property, and in its use at thetime-of the commencement of this action, and had an.undoubted right to. maintain it, and to the relief sought by it.
But the attitude of the other parties, with respect to this property, was essentially different. The Presbyterian, Baptist, and Christian denominations had each, as already stated, built houses of their own, sufficient and suitable for all the purposes of their respective congregations. They used no other building since the completion of their own, and required the use of none other. Their voluntary abandonment of the house in contest was an implied, though unequivocal renunciation of their right to its use, and operated as effectually to divest the right they had acquired, under the original donation, as if such renunciation had been expressed in the most solemn form. As to them the purposes of the trust had been accomplished, for the time being at least. It might be, and we would not be understood as deciding otherwise, that those societies would be entitled to resume their right to the common use of the building for the purpose of religious worship, in the event of the- loss of their own houses, or, indeed, up*642on the happening of any other contingency which might render such use necessary or appropriate to their altered circumstances. But it is clear, that in view of the facts stated, neither of them had, at the commencement of this action, any such interest in the building or in its use as would authorize them to maintain a proceeding for the enforcement of the trusts provided for by the terms of the dedication. So far as the Baptist and Christian Churches of Lancaster are concerned it follows that the circuit court did not err in dismissing the petition.
4. One of the churches interested in the dedication receiving the title, made a lease for years of the house erected for worship, in consideration of repairs then necessary to the useof the house: Held, it was equitable that the lesseessho’d enjoy their lease for the time stipulated, not however to interfere with the use of the house by those who had not abandoned the use according to the purposes of the original dedication.
*642It was not essential to an equitable adjustment of this controversy, that the conveyance from the heirs of Mrs. Pawling to the trustees of the Presbyterian Church should have been declared void. Some suitable depository of the legal title was not only proper but necessary, and should have been provided by the chancellor, if there had been none. According to the view we have taken, the only legitimate effect of that conveyance was to invest the grantees with the naked legal title, to be held by them upon the trusts and for the purposes already mentioned. The claim set up by them, under the deed, to the exclusive property in, and dominion over, the ground and building, was inconsistent with those purposes and trusts, and should have been disallowed. As mere trustees they are of course subject, at all times, to the jurisdiction and control of the chancellor, and responsible to any party interested as a beneficiary, for any violation of, or failure to perform their duties as such.
The contract or lease under which the appellees, Landrum, Letcher, and others, claim, should not be disturbed. They, in good faith expended their money in making such repairs as were actually necessary to the preservation of the building, and their occasional use of it, for the purposes stipulated, cannot be regarded as inconsistent with the rights of others. No sufficient reason is shown why they should not be permitted to enjoy the privi*643leges they acquired under the lease, until the expiration of their term—those privileges to be exercised, however, in a manner not inconsistent with the primary and leading objects of its dedication as a house for Christian worship.
The judgment is therefore reversed as to the appellant, the “Methodist Episcopal Church, South, of Lancaster,” and affirmed as to the other appellants, and the cause remanded for further proceedings and judgment in conformity with the suggestions and principles herein set forth.